Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered February 6, 1992, convicting him of robbery in the second degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant’s contention that he was deprived of the effective assistance of counsel at sentencing is without merit. At sentencing, the defendant moved pro se to withdraw his plea of guilty. The basis for the defendant’s motion was a matter dehors the record, i.e., his father’s insistence that the defendant enter a plea of guilty. No other *630factual predicate for withdrawal of the plea has been advanced. Therefore, the defendant cannot claim to have suffered any prejudice by defense counsel’s failure to amplify his pro se contentions (see, People v Glasper, 151 AD2d 692; People v Brown, 126 AD2d 898, 900-901). Moreover, contrary to the defendant’s contentions, the defense counsel did not adopt an adversary posture against him on the application to withdraw (see, People v Glasper, supra). Accordingly, the defendant’s contention that he was deprived of the effective assistance of counsel at the sentencing hearing is meritless. Mangano, P. J., Sullivan, O’Brien and Pizzuto, JJ., concur.